Case 1:14-cv-04958-ER ny Filed 02/03/20 Page 1 of 1

      
   

  
 
  

State of New York
Supreme Court, Appellate Division
Third Judivial Department

JF, Robert D. May berger, Clerk of lhe Appellate Division of the
Supreme Court of the State of New York, Third Fudictal Department, do
Li ereby certify that

Anne KH. Walsh

having taken and subscribed lhe Constitutional Oath of Office as prescribed by
law, was duly Licensed and admitted to practice by this Court as an Attorney
and Counselor at Law in all courts of: the State of New York on the 27h day of
Sanuary, 1998, 1s currently in good, standing and 1s registered. with the
Administrative Office of the Courts as required, by sechon four hundred sixly-
erght-a of the Judiciary Law.

In Witness Whereof, I have hereunto set my hand
and affixed the Seal of satd Oourt, at the
Oily of Albany, this 31st day of January, 2020.

w Y Ay

 

 
